 In time Matter ofIEImMANUFAC'IUInNG COMPANYwindUNITEDS'rEEL\COnKEBS OF ADIEI.ICA, (JOCase No. 1-R-2006.-Decided September 28, 1,94/1Mr. J. S. 11'Iuiteskle, Jr..of New Haven, Conn., andMr. Ernest E.Brooks,of Plantsville, Conn., for the Company.Mr. Harold B. Roitma'n,of Boston,. Mass., for the Union.Miss Frances Lopinsk.y,of counsel to the Boa id.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the Union, alleging that a question affecting commercehad arisen concerning' the representation of employees of AtwaterManufacturing Company, Plantsville, Connecticut, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Louis Cokin, Trial Ex-aminer.Said hearing was held at Hartford,Connecticut,on August15, 1944.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TILE BUSINESS OF THECOMPANYAtwater Manufacturing Company, a Connecticutcorporation, isengaged at its plant at Plantsville, Connecticut, in the manufacture ofdrop forgings.During the six months' period preceding July 28, 1944,the Company purchased approximately $300,000 worth of raw mate-rials from points outside the State of Connecticut.During the sameperiod, the Company shipped finished products valued at about$1,000,000 from its Plantsville plant to points outside the State ofConnecticut.The Company is engaged 100 percent in war work.58 N L R B., No. 122615 616DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company admits that it is engagedin commercewithin the .meaning ofthe National Labor Relations Act.II.THE,ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrialOrganizations, is a labor-organization admitting to mem-bership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusivebargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within the meaning .,of Section9 (c) andSection 2 (6).and (7) of the Act.IV. THE APPROPRIATE UNITWe find in accordance with the agreement of the parties, that allproduction and maintenance employees, including watchmen, guards,and inspectors on an hourly basis, but excluding office and clerical em-ployees, foremen, assistant foremen, inspectors on a weekly or salarybasis, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such acti011.2 constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESH:NT-\TIvESThe Company contemplates employing approximately 60 persons towork a night shift. It insists that such persons, if hired, should beallowed to vote in the election.The Union disputes the right of suchpersons to participate., The probability that such an increase iii em-ployment will take place prior to the date of the election is remote.However, we perceive no reason why employees hired to work on thenight shift, if any, should not participate in the election if they areotherwise eligible to vote within the determination of eligibility here-inafter set out.iThe FieldExaminerreported that the Union submitted 101 authorization cards, thatthere were 150 employees in the appropriate unit, and that the cards were dated in July1944.The Company supplied no pay rollagainst whichthe cards could be checked.2Watchmen and guardsemployed by the Company are not militarized.Inspectors on aweekly or salary basis have supervisory authorit. ; inspectors on an hourly ba,as do not. ATWATER MANUFACTURING COMPANY617The Company employs regular part-time employees who work forthe Company at rates paid full-time employees, an average of 15 to 18hours a week. The Union would allow these employees to. vote in the.election-; the Company contends that-their interests lie with employeesat their regular places of employment and that they are, therefore,ineligible to vote in the election. Inasmuch as these employees workfor the Company regularly, sharing the working conditions of theemployees within the agreed unit, we are of the opinion that theirinterest in the present proceeding is sufficient to warrant their partici-pation in the choice of representatives herein.Accordingly, we holdthat they are eligible to vote in the election hereinafter directed.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tiori'herein, subject to the limitations-and- additions set forth in theDirection.DIRECTION OF . ELECTIONBy virtue of and pursuant to the, power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, asamended, it isherebyDIRECTEDthat, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Atwater Manu-facturing Company, Plantsville, Connecticut, an election by secretballot shall be conducted as early as possible, but not later than (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region,acting in thismatter as agent for the National Labor Relations Board, and sub-and the determinations made in Section V, herein among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at -the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be represented--by-United Steelworkers- of'^America, CIO, for the purposes of col-lective bargaining.